Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a pipe support. However, the prior art of record have failed to teach at least the combination of the slide bearing pipe support for providing thermal and anti-vibrational support for industrial piping, the pipe support comprising an upper slide bearing plate; a central slide bearing plate including a length of piping; and a lower slide bearing plate, wherein the pipe support connects the length of piping to a structural support via a plurality of threaded bolts, wherein the upper slide bearing plate and the central slide bearing plate are brought into sliding, frictional contact with one another upon application of a torque force by the threaded bolts, wherein the central slide bearing plate and the lower slide bearing plate are brought into sliding, frictional contact with one another upon application of the torque force by the threaded bolts, wherein movement of the central slide bearing plate with respect to the upper and lower slide bearing plates occurs when a force applied to the length of piping overcomes a frictional force between the upper slide bearing plate and the central slide bearing plate and between the central slide bearing plate and the lower slide bearing plate, and wherein said frictional force resists movement of the length of piping under a vibratory load but allows the length of piping to expand and contract under a thermal load along with the other recitations as claimed in claims 1 and 18. 	The described deficiencies in the prior art of record are not made up by any other . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631